Case: 16-50109      Document: 00513724588         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-50109                                FILED
                                  Summary Calendar                       October 19, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE GUADALUPE VALADEZ-AREVALO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:15-CR-1406-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Guadalupe Valadez-Arevalo appeals his 30-month below-guidelines
sentence for illegal reentry into the United States after deportation for an
aggravated felony conviction. According to Valadez-Arevalo, his sentence is
substantively unreasonable because the district court improperly balanced the
18 U.S.C. § 3553(a) sentencing factors by giving insufficient weight to the facts
that he was originally lawfully in the United States, complied with the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50109    Document: 00513724588     Page: 2   Date Filed: 10/19/2016


                                 No. 16-50109

conditions of his supervised release following a prior conviction, is employed in
Mexico, and has family in Mexico. As well, Valadez-Arevalo asserts that the
benign motives for his reentry mitigate the seriousness of his offense.
      The record shows that the district court considered Valadez-Arevalo’s
arguments, reviewed and considered the Sentencing Guidelines and Valadez-
Arevalo’s circumstances, and concluded that, in light of the criminal history
calculation, a sentence below the advisory guidelines range was appropriate.
Valadez-Arevalo has not rebutted the presumption of reasonableness that
attaches to his below-guidelines sentence. See United States v. Murray, 648
F.3d 251, 258 (5th Cir. 2011). Neither the fact that Valadez-Arevalo disagrees
with his sentence nor the fact that we may reasonably have determined a
different sentence was appropriate justifies reversal. See Gall v. United States,
552 U.S. 38, 51 (2007).
      As to Valadez-Arevalo’s arguments that the illegal reentry sentencing
guidelines are not empirically based and double count his criminal history, we
have rejected both arguments under the higher abuse-of-discretion standard.
See United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir.
2009); United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). To the
extent that he invites us to overrule our prior decisions based on a recent
amendment to the Sentencing Guidelines, “one panel may not overrule the
decision of a prior panel absent an intervening change in the law, such as by a
superseding Supreme Court case.” United States v. Fields, 777 F.3d 799, 807
(5th Cir. 2015). The Guidelines amendment does not present such a change.
      Valadez-Arevalo has failed to show that the district court abused its
discretion in not further varying below the guidelines range and his sentence
is substantively reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).
The decision of the district court is AFFIRMED.



                                       2